


Exhibit 10(h)


____________ Maximum Performance Shares    Date of Award: ____________




2015 CAPITAL EFFICIENCY PERFORMANCE SHARE AWARD


2004 OMNIBUS STOCK AND INCENTIVE PLAN


FOR DENBURY RESOURCES INC.


This PERFORMANCE SHARE AWARD (this “Award”) is made effective on the Date of
Award by Denbury Resources Inc. (the “Company”) in favor of __________
(“Holder”).


WHEREAS, in accordance with Section 17 of the 2004 Omnibus Stock and Incentive
Plan for Denbury Resources Inc., as amended and/or restated (the “Plan”), the
Committee may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn a maximum of __________ Performance Shares based on the performance
factors set forth in this Award, and subject to all of the provisions, including
without limitation the Vesting provisions, of the Plan and this Award;


WHEREAS, no Performance Shares will be issued or outstanding until the Vesting
Date or they become Vested Earned Performance Shares;


WHEREAS, the grant and issuance of a certain number Performance Shares (referred
to as the “May Performance Shares”) under this Award are expressly conditioned
upon the Company’s stockholders approving the Amended and Restated 2004 Omnibus
Stock and Incentive Plan at the Company’s May 2015 annual meeting of
stockholders (the “Incentive Plan Stockholder Approval”); and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.Performance Share Grant. The Company hereby grants Holder the right to earn,
Vest in and receive delivery of, on the Delivery Date, up to ________ Reserved
Shares (“Performance Shares”) subject to the terms and conditions set forth in
the Plan and in this Award, including but not limited to those set forth in
Section 4 related to Incentive Plan Stockholder Approval.


2.Definitions. All words capitalized herein that are defined in the Plan shall
have the meaning assigned them in the Plan; other capitalized words shall have
the following meaning, or shall be defined elsewhere in this Award:


(a) “Actual Reported Production” means production of oil, condensate, natural
gas liquids (“NGLs”), natural gas, synthetic oil, and synthetic gas expressed on
a BOE basis, as reported in each Peer Company’s and the Company’s Form 10-K for
the Performance Period, excluding production generated from each such company’s
equity-method investee(s), if any.


(b) “BOE” means Barrels of Oil Equivalent, and for all purposes hereof, will be
calculated using the ratio of one barrel of crude oil, condensate or NGLs to six
thousand cubic feet of natural gas.


(c) “Calculated Estimate of General and Administrative Expense” means for each
Non-Upstream-Focused Company, individually, (i) the quotient (rounded to four
decimals and expressed as a percentage) of (x) its oil and natural gas revenues
from continuing operations derived from exploration and production activities
(as disclosed in its Form 10-K for the Performance Period in accordance with
Financial Accounting Standards Board Codification (“FASC”) 932-235-50 (“FAS 69”)
in its Form 10-K for the Performance Period), divided by (y) its total revenues
from continuing operations reported on its consolidated income statement in its
Form 10-K for the Performance Period; multiplied by (ii) its total general and
administrative expenses from continuing operations for the Performance Period as
reported on its consolidated income statement in its Form 10-K.



1

--------------------------------------------------------------------------------




(d) “Change in Future Development Costs” means for each Peer Company and the
Company, future development costs at December 31, 2015 less future development
costs at December 31, 2014, as reported in each Peer Company’s and the Company’s
Form 10-K disclosure of its standardized measure of discounted future net cash
flows from proved oil, condensate, natural gas liquid (“NGL”), natural gas,
synthetic oil, and synthetic gas (or other nonrenewable natural resources that
are intended to be upgraded into synthetic oil and gas) reserves.


(e) “Change in Unproved Properties” means for each Peer Company and the Company,
the balance of unproved or unevaluated oil and natural gas properties at
December 31, 2015 less the balance of unproved or unevaluated oil and natural
gas properties at December 31, 2014, as reported on each Peer Company’s and the
Company’s Form 10-K.


(f) “Committee Percentage Point Reduction” means the number (if any) of
Performance Percentage Points (not in excess of the Committee Percentage Point
Reduction Limitation) by which the Committee reduces Holder’s Performance
Percentage Points in accordance with Section 6 hereof.


(g) “Committee Percentage Point Reduction Limitation” means the lesser of (i)
thirteen (13) Performance Percentage Points, or (ii) the product of (x) Holder’s
Performance Percentage Points earned during the Performance Period as determined
prior to the application of the Committee Percentage Point Reduction, multiplied
by (y) twenty-five percent (25%).


(h) “Delivery Date” means the date on which Vested Earned Performance Shares are
delivered to Holder, which shall be the Vesting Date, or as soon thereafter as
practicable, but in no event later than thirty (30) days after the Vesting Date,
or the date on which Performance Shares are delivered to Holder at the dates set
forth in Section 7(b) or 8(c)(i), (ii) or (iii), if applicable.


(i) “Disability” means, without limitation, the same as it does in the Plan.


(j) “Earned Performance Shares” means the number of Performance Shares which are
earned during the Performance Period as described and calculated in Section 7
hereof.


(k) “Finding and Development Cost per BOE” means for each Peer Company and for
the Company, individually, the quotient of (i) the sum of (a) the number in the
table in Appendix A in Column 2, opposite each such company’s name presented in
the table in Appendix A in Column 1, and (b) its Performance Period Finding and
Development Cost, divided by (ii) the sum of (x) the number in the table in
Appendix A in Column 3, opposite each such company’s name presented in the table
in Appendix A in Column 1 and (y) its Performance Period Net Reserve Additions.


(l) “Fiscal Year” means the 12-month period adopted by the Company for financial
reporting purposes.


(m) “January Performance Shares” means the number Performance Shares to be
issued under this Award that are not expressly conditioned upon the Incentive
Plan Stockholder Approval and which are set forth in detail under “Table 1-
January Performance Shares” in Section 5(b).


(n)    “May Performance Shares” means the number Performance Shares to be issued
under this Award that are expressly conditioned upon the Incentive Plan
Stockholder Approval and which are set forth in detail under “Table 2 - May
Performance Shares” in Section 5(b).


(o) “Non-Upstream-Focused Companies” means the Peer Companies so designated in
Appendix B.


(p) “Peer Company” means each of the companies listed in Appendix B hereto that
files a Form 10-K that includes financial statements covering the Performance
Period with the Securities and Exchange Commission by February 29, 2016.


(q) “Performance Measure” means the Capital Efficiency Ratio performance measure
defined in Section 5 for the Performance Period.


(r) “Performance Percentage” means the excess of (i) Holder’s aggregate
Performance Percentage Points, over (ii) the Committee Percentage Points
Reduction, if any, determined as of the last day of the Performance Period.


(s) “Performance Percentage Points” means, collectively, the points, designated
as Performance Percentage Points, earned with respect to the Capital Efficiency
Ratio Performance Measure during the Performance Period.





2

--------------------------------------------------------------------------------




(t) “Performance Period” means the period beginning on January 1, 2015, and
ending on December 31, 2015.
    
(u) “Performance Period Finding and Development Cost” means, as reported in each
Peer Company’s and the Company’s Form 10-K in accordance with FAS 69 for the
Performance Period and excluding any costs generated by each such company’s
equity method investee(s), if any, (x) the sum of (i) its property acquisition,
exploration and development costs incurred (including asset retirement
obligations), (ii) its Change in Future Development Costs, and (iii) its
depletion and depreciation expense related to CO2 properties and CO2 pipelines,
if any, less (y) its Change in Unproved Properties.


(v) “Performance Period Net Reserve Additions” means as reported in each Peer
Company’s and the Company’s Form 10-K in accordance with FAS 69 for the
Performance Period the sum of (i) its oil, condensate, NGL, natural gas,
synthetic oil, synthetic gas (or other nonrenewable natural resources that are
intended to be upgraded into synthetic oil and gas) proved reserve extensions
and discoveries; (ii) its proved reserves from improved recovery; (iii) its
revisions of previous proved reserves estimates and (iv) acquisition of minerals
in place; each excluding those owned by an equity method investee(s), expressed
on a BOE basis.


(w) “Performance Period Pretax Operating Income” means, (a) for Upstream-Focused
Companies, pre-tax income, as reported on the consolidated Income Statement in
each Peer Company’s and the Company’s Form 10-K for the Performance Period,
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; and (vii) gains and losses incurred on the purchase or sale of assets, and
(b) for Non-Upstream-Focused Companies, pre-tax income, as reported by the Peer
Company or the Company in accordance with FASC 932-235-50 (previously FAS 69),
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; (vii) gains and losses incurred on the purchase or sale of assets, and
(vii) general and administrative expenses related to continuing operations.
Performance Period Pretax Operating Income for Non-Upstream-Focused Companies
will also be reduced by such company’s Calculated Estimate of General and
Administrative Expense. Performance Period Pretax Operating Income will include
all operations of each such company, other than those related to an
equity-method investment, including operations that qualify as discontinued
operations under generally accepted accounting principles in the United States
of America.


(x) “Performance Period Pretax Operating Income per BOE” means for each Peer
Company and for the Company, its Performance Period Pretax Operating Income
divided by its Actual Reported Production.


(y) “Performance Shares” means the number of Reserved Shares subject to this
Award, as shown on the first page of this Award.


(z) “Post Separation Change in Control” means a Change in Control which follows
Holder’s Separation, but results from the Commencement of a Change in Control
that occurs prior to Holder’s Separation. For all purposes of this Award, the
term “Commencement of a Change in Control” means the date on which any material
action, including without limitation through a written offer, open-market bid,
corporate action, proxy solicitation or otherwise, is taken by a “person” (as
defined in Section 13(d) or Section 14(d)(2) of the 1934 Act), or a “group” (as
defined in Section 13(d)(3) of the 1934 Act), or their affiliates, to commence
efforts that, within 12 months after the date of such material action, leads to
a Change in Control involving such person, group, or their affiliates.
    
(aa) “Target Performance Shares” means _______ of the Performance Shares, which
is the number of Performance Shares which will be Earned Performance Shares if
Holder’s Performance Percentage is 100%.


(bb) “Upstream-Focused Companies” means the Company and those companies so
designated in Appendix B.


(cc) “Vesting Date” means March 31, 2016 or the effective date of any earlier
(i) Change in Control pursuant to Section 7(b) or (ii) death, disability or Post
Separation Change in Control pursuant to Sections 8(c)(i), (ii) or (iii), as
appropriate.


3.Performance Shares as Contractual Right. Each Performance Share represents a
contractual right to receive one share of Common Stock of the Company, subject
to the terms and conditions of this Award; provided that the number of shares of
Common Stock of the Company that may be deliverable hereunder in respect of the
Performance Shares may range from 0% to 200% of the number of Target Performance
Shares, and Holder’s right to receive Common Stock of the Company in respect of
Performance Shares is generally contingent.





3

--------------------------------------------------------------------------------




4.Performance Shares Subject to Shareholder Approval. Notwithstanding the other
terms and conditions of this Award Agreement, the grant and issuance of the May
Performance Shares, are expressly conditioned upon Incentive Plan Stockholder
Approval. Holder has no rights or privileges to the May Performance Shares, and
cannot vest in or otherwise earn any May Performance Shares, until the Incentive
Plan Stockholder Approval (if any). For the avoidance of doubt, nothing
contained in this Section 4 affects the rights granted to Holder with respect to
January Performance Shares and such Performance Shares are not conditioned upon
Incentive Plan Stockholder Approval.


5.Performance Percentage Points Earned With Respect to Capital Efficiency Ratio
Performance Measure.


(a) Capital Efficiency Ratio. The “Capital Efficiency Ratio” means, for the
Company and each Peer Company, expressed as a percentage for each such company,
the quotient of (i) its Performance Period Pretax Operating Income per BOE,
divided by (ii) its Finding and Development Cost per BOE. The Capital Efficiency
Ratio of the Company and each Peer Company is to be calculated as soon as
practicable following the Performance Period. Once calculated for the Company
and for each Peer Company, the exact Capital Efficiency Ratio, expressed as a
percentage, for each such company shall be listed in Column 3 of the table below
in descending order of their respective Capital Efficiency Ratio from the
highest percentage to the lowest percentage. Column 2 of the table below shall
reflect each such company’s name. The Company’s “Capital Efficiency Percentage”
will be that percentage opposite the ranking of the Company in column 1 of the
table below, shown in the appropriate “Number of Companies” Column. The
appropriate “Number of Companies” Column is the column with the number
equivalent to the sum of a) the number of Peer Companies plus b) one (the
Company).


 
 
 
Capital Efficiency Percentages
Column 1
Column 2
Column 3
“Number of Companies” Columns
Ranking
Company Name
Capital Efficiency Ratio
13
12
11
10
9
8
1
 
 
100%
100%
100%
100%
100%
100%
2
 
 
92%
92%
91%
90%
88%
88%
3
 
 
85%
83%
82%
80%
77%
75%
4
 
 
77%
75%
73%
70%
66%
63%
5
 
 
69%
67%
64%
60%
55%
50%
6
 
 
62%
58%
55%
50%
44%
38%
7
 
 
54%
50%
45%
40%
33%
25%
8
 
 
46%
42%
36%
30%
22%
13%
9
 
 
38%
33%
27%
20%
11%
 
10
 
 
31%
25%
18%
10%
 
 
11
 
 
23%
17%
9%
 
 
 
12
 
 
15%
8%
 
 
 
 
13
 
 
8%
 
 
 
 
 



(b) Performance Percentage Points. The Performance Percentage Points which will
be credited to Holder with respect to the Capital Efficiency Percentage for the
January Performance Shares and the May Performance Shares are set forth in
Table 1 and Table 2 below:


Table 1 - January Performance Shares


 
Capital Efficiency Percentage
Performance
Percentage Points
A.
>= 90% to 100%
28.977
B.
>= 70% and < 90%
28.977
C.
>= 50% and < 70%
28.977
D.
>= 30% and < 50%
26.7
E.
Less than 30%
0




4

--------------------------------------------------------------------------------








Table 2 - May Performance Shares


 
Capital Efficiency Percentage
Performance
Percentage Points
A.
>= 90% to 100%
37.723
B.
>= 70% and < 90%
24.323
C.
>= 50% and < 70%
11.023
D.
>= 30% and < 50%
0
E.
Less than 30%
0





6.Committee’s Reduction of Performance Percentage Points.


Notwithstanding any provision hereof to the contrary, the Committee, in its sole
discretion, by written notice to Holder prior to the Vesting Date, may reduce
Holder’s otherwise total earned Performance Percentage Points (measured by
adding the Performance Percentage Points earned in Table 1 plus Table 2) by
applying a “Committee Percentage Point Reduction.”


(a)Performance Percentage Points Reduction. The Committee will make its
determination of the Committee Percentage Point Reduction amount (if any) based
on the Committee’s subjective evaluation of Company performance with respect to
each of the four Additional Committee Evaluation Factors listed in (b) below.
This evaluation will determine the amount of the Performance Percentage Point
Reduction (not to exceed the Committee Percentage Point Reduction Limitation)
that will be the Committee Percentage Point Reduction for the Performance
Period:


(b)For purposes of this Award, the “Additional Committee Evaluation Factors”
are:


(i)the Company’s compliance with corporate governance factors such as the
ability to obtain an unqualified auditors’ opinion on the Company’s financial
statements contained in its Form 10-K for the Performance Period, and avoid any
financial restatements,


(ii)the Company’s maintenance of a reasonable debt-to-capital and/or
debt-to-cash-flow ratio,


(iii)the Company’s record as to health, safety and environmental compliance and
results, and


(iv)the increase in the net asset value per share of Company stock, determined
after excluding the effects, to the extent reasonably practical, caused by
fluctuations in commodity prices and capital and operating costs or other
factors which are generally not controllable by the Company.


7.Earning Performance Shares.


(a)Earned Performance Shares. The number of Earned Performance Shares shall be
equal to the product of (i) the Target Performance Shares, multiplied by (ii)
the Performance Percentage Points in Table 1 and Table 2. Only whole shares will
be issued to the Holder. The Committee will determine and certify, and the
Administrator will advise Holder, of Holder’s Performance Percentage as soon as
reasonably possible thereafter.


(b)Change in Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change in Control occurs during the Performance
Period then, regardless of the Performance Percentage at the date of the Change
in Control, Holder will be entitled to receive delivery of all of the Target
Performance Shares (notwithstanding any provision hereof to the contrary, none
of which Target Performance Shares will be retained by the Company other than as
payment for withholding) as soon as reasonably possible following such Change in
Control, but in no event later than the 15th day of the third month after the
end of the Fiscal Year in which such Change in Control occurs, and Holder
permanently shall forfeit the right to receive any other Performance Shares
under this Award.



5

--------------------------------------------------------------------------------






8.Vesting (and Forfeiture) of Earned Performance Shares.


(a)No Separation Prior to the Vesting Date. If Holder does not Separate prior to
the Vesting Date Holder will be 100% Vested in the Earned Performance Shares.


(b)Retirement Vesting Date. In the event Holder reaches his Retirement Vesting
Date prior to the Vesting Date, Holder will be entitled to receive Performance
Shares in an amount equal to the number of Earned Performance Shares on the
Vesting Date (which Performance Shares will be delivered to the employee on the
Delivery Date), based on the actual performance results certified by the
Committee, without any right to receive any additional Performance Shares, and
without any proration of the number of Performance Shares earned in such
circumstances. Notwithstanding the foregoing, in the event Holder Separates
after Holder’s Retirement Vesting Date, but within 12 months of the Date of
Grant, all rights to receive Performance Shares under this Award will be
forfeited.


(c)Forfeiture. Except to the extent expressly provided in Sections 8(b) or 8(c)
(i), (ii) or (iii), Holder permanently will forfeit all rights with respect to
all Performance Shares upon the date of his Separation, if such Separation
occurs prior to the Vesting Date.


(i)Death. If Holder Separates by reason of death prior to the Vesting Date,
Holder’s Beneficiary will be entitled to receive Performance Shares in an amount
equal to the number of Target Performance Shares (and does not have any right to
receive any other Performance Shares under this Award) as soon as reasonably
possible, but in no event more than 90 days after Holder’s death.


(ii)Disability. If Holder Separates by reason of a Disability prior to the
Vesting Date, Holder will be entitled to receive Performance Shares in an amount
equal to the number of Target Performance Shares (and does not have any right to
receive any additional Performance Shares under this Award) as soon as
reasonably possible but in no event later than the 15th day of the third month
after the end of the Fiscal Year following the Date on which the Committee
determines that Holder is Disabled.


(iii)Post Separation Change in Control. If there is a Post Separation Change in
Control, Holder will be entitled to receive Performance Shares in an amount
equal to the number of Target Performance Shares (and does not have any right to
receive any additional Performance Shares under this Award) as soon as
reasonably possible after the date of the Change in Control but in no event
later than the 15th day of the third month after the end of the Fiscal Year in
which such Change in Control occurs.


9.Withholding. On the Vesting Date, the minimum statutory tax withholding
required to be made by the Company, or other withholding rate as determined by
the Committee in its discretion if determined not to be detrimental to the
Company or Participant, shall be paid by Holder (or Holder’s Beneficiary) to the
Administrator in cash, by delivery of Company Common Stock, or by authorizing
the Company to retain Performance Shares, or a combination thereof; provided,
further, that where Company Common Stock or Performance Shares are delivered or
retained, the satisfaction of Holder’s obligation hereunder will be based on the
Fair Market Value on the Vesting Date of such delivered or retained Shares.


10.Issuance of Shares. Without limitation, Holder shall not have any of the
rights and privileges of an owner of any of the Company’s Common Stock
(including voting rights and dividend rights) until the Vesting Date or such
Shares otherwise become Vested Earned Performance Shares. The Administrator
shall deliver the Vested Shares (reduced by the number of Vested Shares
delivered to the Administrator to pay required withholding under Section 9
above) to the Holder as soon as reasonably possible following Vesting. The
Holder agrees that the delivery of Vested Shares hereunder is subject to the
Company’s stock ownership guidelines, as potentially modified from time to time.


11.Administration. Without limiting the generality of the Committee’s rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award. Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which the Capital Efficiency
Ratio Performance Measure has been satisfied and the number of Performance
Percentage Points earned, exercise its right to reduce Performance Percentage
Points, and make all other determinations and take all other actions necessary
or desirable for the administration of the Award. The Committee is authorized to
change any of the terms or conditions of the Award in order to take into account
any material unanticipated change in the Company’s or a Peer Company’s
operations,



6

--------------------------------------------------------------------------------




corporate structure, assets, or similar change, but only to the extent such
action carries out the original purpose, intent and objectives of the Award,
and, to the extent the Award is intended to qualify as “performance based” under
Section 162(m) of the Internal Revenue Code, does not affect such qualification.
All decisions and acts of the Committee shall be final and binding upon Holder
and all other affected parties.


12.Beneficiary. Holder’s rights hereunder shall be exercisable during Holder’s
lifetime only by Holder or Holder’s legal representative. Holder may file with
the Administrator a written designation of beneficiary (such person(s) being the
Holder’s “Beneficiary”), on such form as may be prescribed by the Administrator.
Holder may, from time to time, amend or revoke a designation of Beneficiary. If
no designated Beneficiary survives Holder, the Holder’s estate shall be deemed
to be Holder’s Beneficiary.


13.Adjustments in Respect of Performance Shares. In addition to any adjustments
under Section 6 herein, in the event of any dividend or split of the primary
common equity security of the Company or any Peer Company, or recapitalization
(including, but not limited to, the payment of an extraordinary dividend),
merger, consolidation, combination, spin-off, distribution of assets to
stockholders (other than cash dividends), exchange of such shares, or other
similar corporate change, with regard to the Company or any Peer Company,
appropriate adjustments may be made to the number of Target Performance Shares
in a manner deemed equitable by the Committee.


14.Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Fiscal Year, the Committee (and the Administrator to the
extent it shall have been directed by the Committee) shall make all relevant
annually-determined calculations and determinations hereunder, and shall
communicate such information to the Administrator. The Administrator will
furnish all such relevant information to Holder as soon as reasonably possible
following the date on which all, or a substantial majority, of the information
is available.


15.No Transfers Permitted. The rights under this Award are not transferable by
the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Vested Earned Performance Shares.


16.No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right with respect to continuation of employment by the
Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.


17.Governing Law. Without limitation, this Award shall be construed and enforced
in accordance with, and be governed by, the laws of Delaware.


18.Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, permitted successors and assigns of the
parties hereto.


19.Waivers. Any waiver of any right granted pursuant to this Award shall not be
valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


20.Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly-authorized representatives on the Date of Grant.




DENBURY RESOURCES INC.


By:
 
 
 
 
Phil Rykhoek
CEO
 
Mark C. Allen
Senior VP, CFO & Asst. Secretary






7

--------------------------------------------------------------------------------






ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or Award, or both) of the Committee regarding any questions arising under
the Plan, or this Award, or both.


Dated as of the effective date.


 
 
 
 
 
Holder Signature






8